DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 44-50 are pending and under examination.


35 USC § 103(a) rejections maintained 
The rejections of claims 44-50 under 35 U.S.C. 103 as being unpatentable over Consumer Genome Atlas Research Network (Nature, 507:315-320, 2014), Parker et al (Chin J Cancer, 32:594-603, 2013) and Rhodes et al (US 2014/0323329, 30 October 2014) in view of Johnston et al (US 2015/0079119, published 19 March 2015, cited previously) Hacohen et al (US 2011/0293637, published 1 December 2011, cited previously), Vitiello (US 2015/0140041, published 21 May 2015, cited previously) and Chiang et al (US 2006/0008468, published 12 January 2006, cited previously) in further view of Diehn et al (US 2014/0296081, published 2 October 2014, cited previously). 
Consumer Genome Atlas Research Network disclose that whole genome sequencing found that the FGFR3/TACC3 fusion is common in bladder carcinoma (Abstract; page 317, 2nd column to page 318, 2nd paragraph).
	Parker disclose that FGFR3/TACC3 fusion is common in brain, lung and bladder cancer (page 595, 2nd paragraph; page 598, 2nd paragraph to page 599, 1st paragraph; Table 1; Figure 2). 
	Rhodes disclose that whole genome sequencing found that the FGFR3/TACC3 fusion is common in bladder, head and neck and lung cancers (paragraphs 5- 10, 84; Fig 2, 4B, 7; Table 2). Rhodes disclose that the identification of the fusion provides opportunities for cancer treatment target utilizing the gene fusions (paragraphs 4, 5, 80).
	One of ordinary skill in the art would have been motivated to combine Consumer Genome Atlas Research Network, Parker and Rhodes because they all disclose FGFR3/TACC3 fusions in cancer.
	Neither Genome Atlas Research Network, Parker nor Rhodes disclose selecting two or more FGFR3/TACC3 fusion-derived neoantigen peptides from a library of peptides comprising 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions
Johnston teaches identifying novopeptides likely to be expressed in cancer cells and not in non-cancerous cells is accomplished by comparing EST sequences from a tumor database with EST sequences from a non-tumor related EST database to identify sequences arising from frame shift mutations or variations (page 15, lines 15-21). Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences (page 15, lines 2-7). Johnston further disclose administering frameshift fusion peptides to cancer patients (paragraphs 33-45). Johnston discloses that fusion-derived peptides induced CTL that were capable of killing tumor cells (Example 10, Johnston further disclose that the administration of fusion-derived peptides resulted in tumor regression (Example14). Johnston disclose that nonsense proteins tend to be very immunogenic and are expressed predominantly (if not exclusively) in tumor cells, FS-derived antigens are ideal vaccine candidates (paragraph 34). Johnston disclose that these will lead to the production of novopeptides since the junction points will be new peptide sequence (Id). Johnston discloses novopeptide expression databases that comprise frameshift novopeptides (paragraphs 38, 40, 43, 51-60). It has been interpreted that a database comprising frameshift novopeptides is equivalent to a peptide library that comprises fusion-specific neoantigen peptide corresponding to recurrent tumor-specific gene fusions. Johnston also disclose monitoring tumor growth following administration of the vaccine (page 69, lines 9-12; Figures 4-65).
Hacohen et al (US 2011/0293637, published 1 December 2011) discloses identifying neoantigens by identifying tumor specific mutations including gene-fusion mutations (paragraphs 6-9, 50-60, 72-94). Hacohen disclose comparing mutations in samples to previously reported mutation in a database (paragraphs 75, 94). Hacohen disclose selecting peptides based on parameters such as the specific MHC of the patient (paragraphs 56-59). Hacohen disclose that the neoantigenic peptides will preferably bind the selected MHC with an IC50<50 nM (paragraphs 8, 44, 60, 92). Hacohen disclose the administration of up to 20 neoantigenic peptides with 8-50 amino acids and monitoring the immune response of the cancer patients to the neoantigens (paragraphs 9-12, 54, 89, 118).  Hacohen discloses peptide databases from which the neoantigenic peptides may be derived (paragraph 94). Hacohen disclose doses of neoantigenic peptides from 1 µg to 50 mg (paragraph 143).  
Vitiello (US 2015/0140041, published 21 May 2015) disclose determining the presence of one or more tumor-specific mutations, including gene fusions, in a biological sample from the cancer patient (paragraphs 7-10).  Vitiello further disclose obtaining the MHC profile of the cancer patient and using algorithms to identify and select patient specific neoantigens (paragraphs 7-10, 25, 63-68, 76, 77-80). Vitiello disclose mapping sequences comprising mutations to a data base with reference gene sequences (paragraphs 7, 14, 17). Vitiello also disclose mRNA and epitope databases (paragraphs 27, 52, 67). Vitiello disclose monitoring the patient throughout the course of therapy (paragraph 102).
One of ordinary skill in the art would have been motivated to combine Johnston, Hacohen and Vitiello because they all disclose the identification of tumor-specific mutations, including gene fusions, making peptides that bind the patient’s MHC based on the gene fusions and administering the peptides to the patient. Furthermore, Johnston, Hacohen and Vitiello all disclose databases comprising neoantigenic peptides which include peptides based on gene fusions. 
One of ordinary skill in the art would be motivated to apply Johnston, Hacohen, Vitiello’s method for identifying tumor specific fusion, selecting peptides based on the tumor specific fusion antigens and administering one or more fusion peptides to Consumer Genome Atlas Research Network, Parker and Rhodes disclosure of the FGFR3/TACC3 fusion because Diehn, Johnson, Hacohen, Consumer Genome Atlas Research Network, Parker and Rhodes all disclose the involvement of fusion genes in cancer while Johnson and Hacohen disclose fusion peptide antigens that may be used in immunotherapy. Furthermore, Rhodes disclose treatments utilizing the gene fusions. It would have been prima facie obvious to combine Consumer Genome Atlas Research Network, Parker and Rhodes FGFR3/TACC3 fusion with Johnston, Hacohen, Vitiello’s method for identifying tumor specific fusion, selecting peptides based on the tumor specific fusion antigens and administering one or more fusion peptides to have a method comprising obtaining information relating to a FGFR3/T ACC3 gene fusion in a biological sample from a subject having or suspected of having cancer, obtaining information relating to one or more HLA alleles of the subject having or suspected of having cancer, selecting two or more two or more FGFR3/TACC3 fusion-derived neoantigen peptides from a library of peptides, determining binding of the selected FGFR3/T ACC3 fusion-derived neoantigen peptides to the one or more HLA alleles of the subject, selecting at least one of the FGFR3/T ACC3 fusion-derived neoantigen peptide for administration to the subject when the FGFR3/T ACC3 fusion-derived neoantigen peptide is determined to bind to the one or more HLA alleles of the subject and administering a peptide vaccine comprising the selected FGFR3/T ACC3 fusion-derived neoantigen peptide.
With regards to the interpretation that the limitation “selecting two or more two or more FGFR3/TACC3 fusion-derived neoantigen peptides from a library of peptides” requires that the FGFR3/TACC3 fusion-derived neoantigen peptides were synthesized prior to obtaining information relating to one or more tumor-specific gene fusions in a biological sample from the cancer patient, Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences. This is consistent with what Chiang discloses with overexpressed tumor antigens. Chiang disclose matching between a particular patient's cancer type or condition to available immunotherapeutics (paragraphs 77). Chiang disclose that the panel of antigens assayed for in practicing the method disclosed herein is assembled from more commonly expressed tumor antigens for which targeting immunotherapeutics are on the market (paragraph 87). Although Johnston concerns neoantigenic peptides while Chiang concerns overexpressed tumor antigens, the concept is the same. Both Johnston and Chiang disclose having peptides available for vaccination prior to screening the patient for tumor antigens. Thus, synthesizing tumor antigens prior to obtaining information relating to one or more tumor-specific antigens in a biological sample from the cancer patient and prior to administering the peptides was known in the art.
Neither Consumer Genome Atlas Research Network, Parker, Rhodes, Johnston, Hacohen nor Vitiello specifically disclose obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions.
Diehn disclose analyzing a cancer-specific genetic alteration in a subject including fusions comprising the steps of: obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer; sequencing a plurality of target regions in the tumor nucleic acid sample and in the genomic nucleic acid sample to obtain a plurality of tumor nucleic acid sequences and a plurality of genomic nucleic acid sequences; and comparing the plurality of tumor nucleic acid sequences to the plurality of genomic nucleic acid sequences to identify a patient-specific genetic alteration in the tumor nucleic acid sample; wherein the plurality of target regions are selected from a plurality of genomic regions that are recurrently mutated in the specific cancer; the plurality of genomic regions comprises at least 10 different genomic regions; and at least one mutation within the plurality of genomic regions is present in at least 60% of all subjects with the specific cancer (paragraphs 25-33, 104-114).  Diehn disclose methods for creating a library of recurrently mutated genomic regions comprising identifying a plurality of genomic regions from a group of genomic regions that are recurrently mutated in a specific cancer, wherein the library comprises the plurality of genomic regions, the plurality of genomic regions comprises at least 10 different genomic regions; and at least one mutation within the plurality of genomic regions is present in at least 60% of all subjects with the specific cancer, the plurality of genomic regions comprises at least 25, at least 50, at least 100, at least 150, at least 200, or at least 500 different genomic regions (paragraphs 11-24). Diehn disclose that the mutations include gene fusions (paragraphs 68, 74-80).
One of ordinary skill in the art would have been motivated to apply Diehn’s identification of at least 50 genomic regions that are recurrently mutated in a specific cancer to Consumer Genome Atlas Research Network, Parker, Rhodes, Johnston, Hacohen and Vitiello’s methods for selecting and administering two or more FGFR3/TACC3 fusion-derived neoantigen peptides based on whether the one or more tumor-specific gene fusion match the sequences of peptides that comprise 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions and parameters such as the specific MHC of the patient to because Consumer Genome Atlas Research Network, Parker, Rhodes, Johnston, Diehn, Hacohen and Vitiello all involve the detection of mutated nucleic acids involving fusions. Hacohen disclose that such mutated proteins, which include fusions, have the potential to uniquely mark a tumor (relative to non-tumor cells) for recognition and destruction by the immune system avoid central and sometimes peripheral T cell tolerance, and thus be recognized by more effective, high avidity T cells receptors (paragraphs 3, 6). As disclosed in Hacohen and Vitiello, the fusion proteins identified in Diehn would be capable of generating neoantigens which could be used in cancer vaccines. It would have been prima facie obvious to combine Consumer Genome Atlas Research Network, Parker, Rhodes, Johnston, Hacohen and Vitiello’s methods for selecting and administering one or more peptides based on whether the one or more tumor-specific gene fusion match the sequences of peptides that comprise 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions and parameters such as the specific MHC of the patient with Diehn’s method for analyzing a library of fusion-specific nucleic acid sequences and/or an amino acid sequences corresponding to one or more tumor-specific gene fusions to have a method comprising obtaining information relating to a FGFR3/T ACC3 gene fusion in a biological sample from a subject having or suspected of having cancer, obtaining information relating to one or more HLA alleles of the subject having or suspected of having cancer, selecting two or more two or more FGFR3/TACC3 fusion-derived neoantigen peptides from a library of peptides, determining binding of the selected FGFR3/T ACC3 fusion-derived neoantigen peptides to the one or more HLA alleles of the subject, selecting at least one of the FGFR3/T ACC3 fusion-derived neoantigen peptide for administration to the subject when the FGFR3/T ACC3 fusion-derived neoantigen peptide is determined to bind to the one or more HLA alleles of the subject and administering a peptide vaccine comprising the selected FGFR3/T ACC3 fusion-derived neoantigen peptide.


Applicant states that  the Examiner's rejection appears to be premised upon the
rational set forth in MPEP 2143(A) "Combining Prior Art Elements According to Known Methods To Yield Predictable Results". Applicant argues that in order to establish a prima facie case of obviousness using this rationale, the Examiner must clearly articulate "a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between
the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference." Applicant argues that if this finding cannot be made, then the combination of cited references is not sufficient to establish a prima facie case of obviousness under this rationale. Applicant argues that pending claim 44 recites an active step of "selecting two or more FGFR3/T ACC3 fusion-derived neoantigen peptides from a library of peptides comprising 50-100 fusion-specific
neoantigen peptides corresponding to recurrent tumor-specific gene fusions" selected from a specific library of gene fusions ( e.g., comprising 50-100 of the gene fusions recited in claim 44 ). Applicant argues that the combination of cited references does not disclose nor suggest selecting peptides from the specific library recited in amended claim 44. 
	Applicant states that the Examiner relies on the disclosure of Diehn to allegedly provide the library recited in pending claim 44. Applicant argues that Diehn fails to disclose or suggest the specific library of tumor-specific gene fusions recited in the amended claims. Applicant argues that at most, Diehn describes that a neoantigen library could be created, without providing any guidance for selecting the specific gene
fusions recited in pending claim 44. 
	Applicant’s arguments have been considered but are not persuasive. It is important to note that Applicant elected the species TMPRSS2/ERK out of all the fusions listed in claim 44 in Applicant’s reply filed on 26 August 2021. Applicant amended his claims to recite “a) obtaining information relating to a FGFR3/T ACC3 gene fusion in a biological sample from a subject having or suspected of having cancer;
b) obtaining information relating to one or more HLA alleles of the subject having or
suspected of having cancer; c) selecting two or more two or more FGFR3/TACC3 fusion-derived neoantigen peptides from a library of peptides library comprising 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions selected from”. This has been interpreted as selecting two or more FGFR3/TACC3 fusion-derived neoantigen peptides from a library that includes one or more of the listed fusions. The claim has interpreted to not require that the library includes all the listed fusions of claim 44. If Applicant want to claim a library that consists of all the listed fusions, then the claims should be modified to indicated this. But as previously mentioned all these fusions appear to be already known in the art. Diehn discloses several of these fusions such as  SLC34A2/ROS1 and CD74/ROS1. Thus, it would have been obvious to create a library based on known fusions including SLC34A2/ROS1 and CD74/ROS1. 
In addition, claim 44 recites “e) selecting at least one of the FGFR3/T ACC3 fusion-derived neoantigen peptide for administration to the subject when the FGFR3/T ACC3 fusion-derived neoantigen peptide is determined to bind to the one or more HLA alleles of the subject; and f) administering a peptide vaccine comprising the selected FGFR3/TACC3 fusion-derived neoantigen peptide of ( e) to the subject”. Thus, it is not clear what the relevance of all the other listed fusions given that the fusion-derived neoantigen peptides that are to be administered are from the FGFR3/TACC3 fusion. The claims do not require the administration of fusion-derived neoantigen peptide from other fusions besides the FGFR3/TACC3 fusion.
Consumer Genome Atlas Research Network, Parker and Rhodes disclose that that the FGFR3/TACC3 fusion is common in cancer while Rhodes disclose that the identification of the fusion provides opportunities for cancer treatment target utilizing the gene fusions. Hachohen and Johnston teaches methods for identifying novopeptides likely to be expressed in cancer cells and methods for identifying peptides based on these fusions and the patients’ MHC molecules and administering the peptides to the cancer patient.
In response to Applicant argument that at most, Diehn describes that a neoantigen library could be created, without providing any guidance for selecting the specific gene fusions recited in pending claim 44, Consumer Genome Atlas Research Network, Parker and Rhodes all disclose that that the FGFR3/TACC3 fusion is common in cancer. Thus, a library of peptides would be expected to include FGFR3/TACC3 fusion peptides as well as many other fusions known in the art. The actual FGFR3/TACC3 fusion peptides selected would depend on the particular MHC molecules of the cancer patient.
 In addition, both Hacohen and Johnston disclose methods for using next generation sequencing to detect cancer-specific nucleic acid sequences that are specific to the cancer cells of a patient. Once a FGFR3/TACC3 fusion was identified, along with the specific MHC molecules of a patient, one of skill in the art would have been capable of selecting a specific fusion peptide that bound to the patient’s MHC from a library of peptides to be administered to a cancer patient. As previously discussed, it has been interpreted that a database comprising frameshift novopeptides in Johnston  is equivalent to a peptide library that comprises fusion-specific neoantigen peptide corresponding to recurrent tumor-specific gene fusions. Chiang disclose matching between a particular patient's cancer type or condition to available immunotherapeutics (paragraphs 77).


Summary
Claims 44-50 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642